UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-1070



CHERYL ANNE BATTLES,

                                           Plaintiff - Appellant,

         and

EMILY ELIZABETH MCCANN,

                                                          Plaintiff,

         versus

ANNE ARUNDEL COUNTY BOARD OF EDUCATION; ANNE
ARUNDEL COUNTY, Superintendent; ANNE ARUNDEL
COUNTY DEPARTMENT OF SOCIAL SERVICES,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-95-508-Y)

Submitted:   August 22, 1996          Decided:     September 3, 1996


Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Cheryl Anne Battles, Appellant Pro Se.     B. Darren Burns, ANNE
ARUNDEL COUNTY PUBLIC SCHOOLS, Annapolis, Maryland; Shelly Eilene
Mintz, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on her civil rights action. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Battles v.
Anne Arundel County Board of Education, No. CA-95-508-Y (D. Md.

Nov. 20, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2